DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Regarding claim 1, Angelides US20170140103 discloses monitor device (measurement communicator 530 of fig. 6A and para. 50)  for medical system, the monitor device comprising: a processor (control board 606 of fig. 6C and para. 69); memory ( In para. 68 disclosed is “measurement communicator 530 that stores and transmits each measurement of the parameter being measured by the parameter sensor 510”).
However no prior art discloses teaches or suggests “a first interface connected to the processor and the memory, the first interface comprising: a plurality of terminals including a first terminal and a second terminal, the first terminal configured to form an electrical connection with a first electrode medical appliance of the medical system and the second terminal configured to form an electrical connection with a second electrode of the medical appliance, and a data collector coupled to the first terminal and the second terminal and configured to: collect data from said first and second terminals according to a data collection scheme selected from a primary data collection scheme and a secondary data collection scheme, the primary data collection scheme being different from the secondary data collection scheme, the data collector comprising a data collection controller configured to select the data collection scheme based on a control signal indicative of the data collection scheme from the processor”.
Therefore, claim 1 is allowed with associated dependent claims. 
Regarding Claim 12, Angelides in fig. 7A and para 104 a data collection scheme. 
However no prior art discloses teaches or suggests selecting a data collection scheme from a primary data collection scheme and a secondary data collecting scheme, the primary data collection scheme being different from the secondary data collection scheme, in accordance with an operating state of the medical appliance, in accordance with selecting the primary data collection scheme; collecting data from a
first terminal and a second terminal according to the primary data collection
 scheme, the first terminal forming an electrical connection with a first electrode of
 the medical appliance and the second terminal forming an electrical connection with a second electrode of the medical appliance; and in accordance with selecting the secondary data collection scheme; collecting data from the first terminal and the second terminal according to the secondary data collection scheme.
	Therefore, claim 12 is allowed associated dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685